DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the newly added limitations have been addressed in the rejection below. Applicant’s arguments with respect to Drees failing to teach “a plurality of electrodes extending into an interior of a component of a beam line” is not persuasive. Drees clearly discloses in paragraph [0021], wherein the profile of the beam in a section transverse to the beam path is preferably measured and based on a current measurement of the beam properties on the periphery of the beam, the beam profile between the measuring points can be evaluated. Furthermore, in paragraph [0073], Drees explains that the beam position monitors can be moved from the beam periphery in the direction of the desired position of the beam center symmetrically or asymmetrically, wherein the beam position monitors comprise electrodes in a straw tube structure, as shown in Fig. 3a.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees (US 20110186746 A1).
With regards to claim 1, Drees discloses a particle beam therapy system and method for guiding a beam of charged particles comprising: a plurality of electrodes extending into an interior of a component of a beam line [0025, 0066, 0067], wherein the beam position monitor is configured to detect a position of a beam passing through the component of the beam line based on halo current of the beam [0021, 0031, 0066, 0067, 0069]; and wherein a plurality of electrodes are configured to collect current measurements based on exposure of the electrodes to the halo current of the beam [0021] (Fig. 3a). Although Drees does not explicitly teach wherein each electrode of the plurality of electrodes is configured to collect current measurements, such a modification would have been known. For example, Drees teaches wherein the beam position monitors can be moved from the beam periphery in the direction of the desired position of the beam center symmetrically or asymmetrically [0073]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed configuration in order to improve beam property measurements.
With regards to claims 3-5, Drees does not specifically teach the recited electrodes and their associated current threshold. However, Drees does teach a plurality of beam property monitors 28a, 28b, 28c, each comprising a plurality of electrodes [0025] and further teaches wherein the beam property monitor is movable transversely to the beam path in order to react more flexibly to deviations in the beam properties [0030]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed electrode/current threshold configurations in order to more accurately measure deviations in the beam properties.
With regards to claims 6 and 7, Drees does not explicitly teach beam position monitor as recited in claims 6 and 7. However, Drees does teach wherein the beam position monitor is configured to transmit a signal to a control system (Abstract) [0016, 0065] based on a measured current [0021, 0032, 0034] by one or more electrode of the plurality of electrodes [0025]. Furthermore, it is understood that threshold alerts were generally known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed monitor in order to quickly determine when a particular property has been identified.
With regards to claims 8-10, Drees does not teach the claimed electrode extension distance or wherein said extension distance is adjustable. However, Drees does teach wherein the position of the beam property monitor may be restricted restricting the interaction of the particles with the beam property monitor to the beam periphery in the halo region keeps the degradation of the beam, in particular due to the monitoring process, to a minimum [0019]. Drees further teaches wherein the beam property monitor is movable transversely to the beam path in order to react more flexibly to deviations in the beam properties [0030]. In view of the importance of the specific positioning of the beam property monitor, and hence the plurality of electrodes, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed electrode extension distance and adjustable electrode extension distance in view of the recited benefits.
With regards to claim 11, Drees does not specify wherein the plurality of electrodes are galvanically isolated from a wall of the beam position monitor. Nevertheless, such a modification would have been known and conventionally used to prevent interference. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed configuration.
With regards to claim 12, Drees does not specify wherein the plurality of electrodes are configured to be biased by an external power supply. However, such a modification would have been known and conventionally used to provide a desired electromagnetic field. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed external power supply.
With regards to claim 13, Drees discloses wherein the beam position monitor is configured to transmit a signal to a control system [0034, 0066] when a beam advancing through the beam line is off axis [0010, 0037, 0041, 0068].
With regards to claim 14, Drees discloses wherein a minimal amount of a beam current of the beam [0034] passing through the component [0024, 0032] of the beam line [0010, 0037] is reduced due to the plurality of electrodes [0025].
With regards to claim 15, Drees discloses a beam position monitor configured to detect a position of a beam [0021, 0032] passing through a component of a beam line [0068] based on halo current of the beam [0009, 0020]; and a control system configured to adjust beam line parameters based on the position of the beam [0021, 0031, 0066, 0067, 0069].
With regards to claim 16, Drees discloses wherein the beam position monitor comprises a plurality of electrodes extending into an interior of the component of the beam line [0025, 0066, 0067, 0073].
With regards to claim 17, Drees discloses wherein the control system comprises at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the control system to receive one or more signals from the beam position monitor; and based on the one or more signals, transmit instructions (Abstract) [0016, 0065]. However, Drees does not specify wherein based on the one or more signals, transmit instructions to discontinue operation of the beam system. However, such a modification would have been known and considered obvious. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed control systems in order to automatically discontinue the beam once a desired dose is reached and/or after calibration is complete.
With regards to claim 18, Drees discloses wherein the control system comprises at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the control system to: receive one or more signals from the beam position monitor [0037, 0041, 0068]; and based on the one or more signals, transmit data representative of the one or more signals to a computing device [0034, 0066].
With regards to claim 19, Drees discloses wherein the control system comprises at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the control system to: receive one or more signals from the beam position monitor; based on the one or more signals, determine that the beam is off a desired axis [0037, 0041, 0068]; and transmit adjustment signals to one or more beam line components to adjust the position of the beam such that it returns to the desired axis [0034, 0066].
With regards to claim 20, Drees discloses wherein the control system comprises at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the control system to: receive one or more signals from the beam position monitor [0037, 0041, 0068]; based on the one or more signals, determine a degree of beam deflection off a desired axis: and transmit adjustment signals to one or more beam line components to compensate [0010]for the degree of beam deflection off the desired axis [0034].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees in view of Krzeminski (US 20070215459 A1).
With regards to claim 2, Drees does not explicitly disclose further comprising a cooling device. Krzeminski is in the field of liquid cooling electrodes (Abstract) and teaches further comprising a cooling device [0010, 0023] (Claim 8). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Drees with the claimed cooling device in order to improving efficiency and longevity of the device, as taught by Krzeminski [0005].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884